Citation Nr: 1001448	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-34 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 5, 2004, 
for the award of service connection for type II diabetes 
mellitus (DM).

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for DM.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel




INTRODUCTION

The appellant served on active duty from May 1967 to May 
1969.  The appellant served in the Republic of Vietnam and is 
the recipient of the Purple Heart Medal, the Combat 
Infantryman Badge, the Vietnam Service Medal and the Vietnam 
Campaign Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
appellant's claims of: entitlement to service connection for 
DM [assigning the currently disputed 20 percent disability 
rating]; Special Monthly Compensation based on Housebound 
criteria; and Dependents' Educational Assistance.  The 
November 2005 rating decision also denied the appellant's 
claim of entitlement to an effective date prior to May 5, 
2004 for the award of service connection for DM.  The 
appellant submitted a Notice of Disagreement with the 
assignment of a 20 percent disability rating for DM and the 
denial of his claim for an earlier effective date for the 
award of service connection for DM.  A Statement of the Case 
(SOC) was issued in August 2006, and the appellant submitted 
a VA Form 9 [Substantive Appeal] in November 2006.

The Board notes that the appellant did not file a timely 
Substantive Appeal.  However, inasmuch as the RO has taken 
actions to indicate to the appellant that the present issues 
are on appeal, and it took no steps to close the appeal, the 
requirement that there be a timely Substantive Appeal is 
deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) 
(per curiam order).

The appellant was scheduled for a Travel Board hearing on 
March 5, 2008, but he failed to report for this hearing and 
provided no explanation for his failure to report.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2009).


Following the issuance of the August 2006 SOC, the appellant 
submitted additional medical evidence and statements.  In the 
October 2009 Appellant's Brief, the appellant's 
representative specifically waived agency of original 
jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2009).  

The issue of entitlement to an initial disability evaluation 
in excess of 20 percent for DM is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
appellant will be notified if further action on his part is 
required.


FINDINGS OF FACT

1.  On May 5, 2005, the appellant filed a claim of 
entitlement to service connection for DM.

2.  In a November 2005 rating decision, the RO granted 
service connection for DM, effective May 5, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2004, 
for the grant of service connection for DM, have not been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA alters the 
legal landscape in three distinct ways: standard of review, 
notice and duty to assist.  The Board will now address these 
concepts within the context of the circumstances presented in 
this case.

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of an earlier 
effective date claim depends on documents which are already 
contained in the appellant's VA claims file.  The Court has 
held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him 
with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

The appellant has demonstrated that he is amply aware of the 
requirements of law, as evidenced by his numerous submissions 
to VA.

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

General due process considerations have been satisfied.  See 
38 C.F.R. § 3.103 (2009).  The appellant has been accorded 
ample opportunity to present evidence and argument on this 
matter.  As noted in the Introduction, he failed to report 
for his scheduled Travel Board hearing in March 2008.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

II.  The Merits of the Claim

The appellant asserts that he is entitled to an effective 
date prior to May 5, 2004 for the award of service connection 
for DM.  Specifically, the appellant argues that he is a 
class member of Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002).  Based upon a 
complete review of the evidence of record, and for reasons 
and bases expressed immediately below, the Board finds that 
the currently assigned effective date of May 5, 2004 is the 
earliest effective date assignable for service connection for 
DM as a matter of law.
Effective Dates, Generally

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim shall 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2009).

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i) (2009).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2000); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2009).

Service Connection - Herbicide Exposure

There is a presumption of exposure to herbicides (to include 
Agent Orange) for all veterans who served in Vietnam during 
the Vietnam Era (the period beginning on January 9, 1962, and 
ending on May 7, 1975).  See 38 U.S.C.A. § 1116(f) (West 
2002).  As the record indicates that the appellant served in 
Vietnam, his exposure to herbicides (Agent Orange) is 
presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
Type 2 diabetes shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 
C.F.R. § 3.309(e) (2009).

Effective Dates - Nehmer Class Members

Decisions of the United States District Court for the 
Northern District of California in Nehmer v. United States 
Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) 
and the Ninth Circuit Court of Appeals in Nehmer v. United 
States Veterans Administration, 284 F.3d 1158 (9th Cir. 2002) 
involve the designation of an effective date for disability 
compensation in cases involving herbicide exposure.

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  Covered herbicide diseases 
include Type 2 Diabetes [also known as type II diabetes 
mellitus or adult-onset diabetes].  See 38 C.F.R. § 3.381(b) 
(2009).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled 
to disability compensation for a covered herbicide disease, 
the effective date of the award will be as follows:

(1)  If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and 
May 3, 1989, the effective date of the award will be the 
later of the date VA received the claim on which the prior 
denial was based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this section.  A 
prior decision will be construed as having denied 
compensation for the same disease if the prior decision 
denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease.

(2)  If the class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.

[It is noted that the effective date for the regulation which 
added diabetes mellitus as a disease presumptively due to in- 
service exposure to herbicides is May 8, 2001.  See Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002)].

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i)  The claimant's application and other supporting 
statements and submissions may reasonably be viewed, under 
the standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.
(3)  If the class member's claim referred to in paragraph 
(c)(1) or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service.

(4)  If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the award 
shall be determined in accordance with §§ 3.114 and 3.400.

See 38 C.F.R. § 3.816(c) (2009).

Analysis

The Board's first task is to determine whether this claim 
should be decided under the general provisions of 38 C.F.R. § 
3.400 or under the specific provisions of 38 C.F.R. § 3.816.  
In this case, the appellant is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "covered 
herbicide disease" [i.e., diabetes mellitus] within the 
meaning of 38 C.F.R. § 3.816(b)(2).

A review of the record indicates that VA never denied a claim 
of service connection for DM from the appellant between 
September 25, 1985 and May 3, 1989.  The appellant does not 
contend otherwise.  Thus, an earlier effective date is not 
warranted under 38 C.F.R. § 3.816(c)(1).  Additionally, there 
is no evidence that the appellant filed a claim for 
entitlement to service connection for DM within one year 
after his separation from service in May 1969, so 38 C.F.R. § 
3.816 (c)(3) is inapplicable to the appellant's claim.  
Finally, the appellant first filed a claim of entitlement to 
service connection for DM on May 5, 2005.  This is clearly 
not between May 3, 1989 and May 8, 2001, the effective date 
for the regulation which added DM as a disease presumptively 
due to in-service exposure to herbicides.  Thus, 38 C.F.R. § 
3.816 (c)(2) is not applicable.

Because these requirements have not been met, 38 C.F.R. § 
3.816 provides that the effective date of the award of 
service connection for DM must be determined in accordance 
with §§ 3.114 and 3.400.
38 C.F.R. § 3.114 pertains to effective dates based on 
liberalizing legislation.  That regulation stipulates that if 
a claim for benefits is filed or reviewed by VA more than one 
year after the issuance of the liberalizing law, the evidence 
of record must show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law or VA issue and that such eligibility 
existed continuously from that date to the date of claim or 
administrative determination of entitlement.

Here, the effective date of the regulation which added DM as 
a disease presumptively due to in-service exposure to 
herbicides is May 8, 2001.  The appellant was diagnosed with 
DM at that time; a September 1992 VA examination diagnosed 
him with DM.  His service in Vietnam and presumptive 
herbicide exposure therein is not in dispute.  Thus, the 
evidence shows that the appellant met all eligibility 
criteria for service connection for DM as of May 8, 2001, the 
effective date of the liberalizing law.  However, he did not 
file a claim for service connection for DM until May 5, 2005, 
more than a year after the date of the liberalizing 
legislation.  Pursuant to 38 C.F.R. § 3.114(a)(3), if a claim 
is reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request.  Accordingly, the earliest effective 
date available by law for the grant of service connection for 
DM is May 5, 2004, the effective date the appellant has 
already been assigned.

The Board has carefully reviewed the record and can identify 
no communication from the appellant which may be considered 
to be a claim of entitlement to service connection for DM 
prior to the date the claim was received [May 5, 2005].  See 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) [the 
Board must look at all communications that can be interpreted 
as a claim, formal or informal, for VA benefits].

To some extent, the appellant appears to be raising an 
argument couched in equity, in that he contends he suffered 
from DM long before he filed his service connection claim, 
and he should be compensated therefor.  The Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment of the United 
States Treasury which has not been provided for by Congress."  
See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992), citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the appellant has 
suffered from DM prior to the assigned effective date of 
service connection.  However, the Board is obligated to apply 
the law as Congress has created it.  As explained above, the 
law does not support the assignment of an effective date 
prior to May 5, 2004.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for DM is no earlier than the currently assigned 
date of May 5, 2004.  The benefit sought on appeal, 
entitlement to an earlier effective date, is accordingly 
denied.


ORDER

Entitlement to an effective date prior to May 5, 2004 for the 
grant of service connection for DM is denied.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claim of entitlement to an initial disability evaluation in 
excess of 20 percent for DM.

A review of the appellant's claims file reveals that the most 
recent VA treatment records are dated in November 2006.  
Accordingly, the AMC must obtain any available VA treatment 
records from that date to the present.  The appellant should 
also be afforded the opportunity to submit any available 
private treatment records.

Finally, the appellant must be afforded a VA diabetes 
examination.  He has stated on multiple occasions that his DM 
has increased in severity.  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  The appellant was last afforded a 
VA medical examination in December 2006 to assess the 
severity of his DM.  See Green v. Derwinski, 1 Vet. App. 121 
(1991).  In addition, where the evidence of record does not 
reflect the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2009).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  Thus, a new examination must be 
completed.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any available 
VA Medical Center treatment records 
dated from November 2006 to the 
present.  All attempts to obtain these 
records, and any responses received 
there from, should be memorialized in 
the appellant's claims file.  The 
appellant should also be afforded the 
opportunity to submit any private 
treatment records in support of his 
claim.

2.  After obtaining the aforementioned 
medical records, if available, the 
appellant should be scheduled for a new 
VA diabetes examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the 
appellant's claims file and a copy of 
this REMAND in conjunction with the 
examination and state this has been 
accomplished in the VA examination 
report.  The examination should 
specifically address the following:

Does the appellant's current DM require 
insulin, a restricted diet and 
regulation of activities?

If the appellant's current DM requires 
insulin, a restricted diet and 
regulation of activities, does he also 
suffer from episodes of ketoacidosis or 
hypoglycemic reactions that required 
one or two hospitalizations per year or 
twice a month visits to a diabetic care 
provider?

If the appellant requires insulin, does 
he require more than one daily 
injection, a restricted diet and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider, 
plus either progressive loss of weight 
and strength or complications?

3.  Thereafter, the AMC should review the 
claims fie to ensure that the foregoing 
requested development has been completed.  
In particular, the AMC should review the 
VA examination report to ensure that it 
is responsive to and in compliance with 
the directives of this remand and if not, 
the AMC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased initial 
disability evaluation for DM should be 
readjudicated.  If the claim remains 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


